Citation Nr: 1622784	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a bilateral hearing loss disability.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Id.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claim for entitlement to service connection for bilateral hearing loss during a September 2015 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

In a December 2013 notice of disagreement, the Veteran reported that he was treated for a gastrointestinal disability at a base hospital at Fort Carson, Colorado during service.  He was unable to provide the dates of treatment at that time.  However, in a June 2014 substantive appeal, the Veteran reported that, although he was unsure of the dates of his in-service hospital treatment, he believed it to be around the time of treatment shown in his service treatment records.  The service treatment records document symptoms of stomach pains and upset stomach in both December 1966 and September 1967.  Accordingly, the RO should request all clinical records from the base hospital at Fort Carson, Colorado dated in December 1966 and September 1967.  

Additionally, the Veteran should be provided with a VA examination to determine the existence and etiology of any gastrointestinal disability found.  The Veteran has provided testimony and statements of gastrointestinal symptoms during service and continuously since service discharge.  The identified symptoms include diarrhea, bloating, cramping, and stomach pain during service.  Based on the Veteran's statements, a VA examination should be conducted to determine if his symptoms are attributable to an underlying disorder, and if so, whether that disorder is etiologically related to his active duty service.

The Board also notes that during the recent hearing, the Veteran testified as to having received post-service treatment for a gastrointestinal disability, to include having a coloscopy about ten years ago.  Additional efforts should be made to attempt to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate channels, request and obtain all in-patient or clinical records of treatment of the Veteran from the base hospital at Fort Carson, Colorado in December 1966 and September 1967.  The request should specify that a search be conducted for all separately stored inpatient records.  All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Obtain all post service treatment records for a gastrointestinal disorder, to include the colonoscopy approximately ten years ago.  

3.  Schedule the Veteran for new VA examinations to determine the existence and etiology of any gastrointestinal disability found.  The Veteran's entire claims file and a copy of this Remand should be made available to, and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.  Following a thorough review of the evidence in the claims file, the Veteran's lay statements, and a physical examination of the Veteran, the examiner should

a) state whether there is a diagnosis of any a gastrointestinal disability manifested by the Veteran's reported symptoms of diarrhea, bloating, cramping, and stomach pain; and

b) if so, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such diagnosed disability is etiologically related to service.  

A complete rationale for any opinion must be provided.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


